DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP 3,321,384 (‘384).
Regarding claim 1, ‘384 teaches an aluminum alloy heat exchanger (see Fig. 1) used in a dilute chloride ion environment of 1,000 ppm or less (Para. [0114]), formed by brazing a tube and an aluminum fin (see e.g. Para. [0111]) the tube being formed of an aluminum alloy (core; Para. [0051]) and sacrificial anode material (Para. [0065]) cladded onto one side surface of the core material (serving as a coolant passage side and the sacrificial anode material as the atmosphere (fin) side; the core material is formed from the recited alloys in the recited ranges (see Para. [0051]-[0052]) and the sacrificial anode material is formed from the recited alloys in the recited ranges (see Para. [0065]-[0066]); the pitting potentials are the same as those recited as the materials fall within the compositional ranges recited. Were this not the case, the claim would fail for inability to recited other required features.

Allowable Subject Matter
Claim 12 is allowed.
The following is an examiner’s statement of reasons for allowance: ‘384 teaches the majority of the required elements, but the eligible feature corresponding to the “inner cladding material” (first brazing filler metal at Para. [0038]-[0039]) requires Zn, which is not one of the materials of the present claim and, as a required material in the prior art cannot be considered merely an impurity.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVON L RUSSELL whose telephone number is (571)270-1858. The examiner can normally be reached M-Th, 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571.270.7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEVON RUSSELL/             Primary Examiner, Art Unit 3763